Citation Nr: 1422838	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  09-06 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to an initial disability rating higher than 50 percent for an acquired psychiatric disorder to include PTSD.

3.  Entitlement to an initial disability rating higher than 10 percent for right knee patellofemoral dysfunction.

4.  Entitlement to an initial disability rating higher than 10 percent for left knee patellofemoral dysfunction.



ATTORNEY FOR THE BOARD

Bridgid D.Cleary


INTRODUCTION

The Veteran had active service from August 1976 to December 1995, including service in the Southwest Asia theater of operations during the Persian Gulf War from December 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in San Juan, the Commonwealth of Puerto Rico, that denied entitlement to a TDIU, and from January 2011 and March 2012 rating decisions that granted service connection for an acquired psychiatric disorder to include PTSD and bilateral knee patellofemoral dysfunction, respectively.

In his February 2009 Appeal To Board Of Veterans' Appeals  (VA Form 9), the Veteran requested a hearing on appeal.  The requested hearing was scheduled for July 2009 at the RO but was subsequently cancelled by the Veteran.  His hearing request therefore is considered withdrawn.  See 38 C.F.R. § 20.704(e).

In January 2011, the Board granted service connection for an acquired psychiatric disorder, reopened the bilateral knee claim, and remanded the issues of service connection for a bilateral knee disorder and TDIU for further development.

In a January 2011 rating decision, the agency of original jurisdiction effectuated the grant of service connection for an acquired psychiatric disorder to include PTSD, rated as 50 percent disabling, effective July 19, 2007.  This was a full grant of the 
benefit sought, thus, the issue of service connection is no longer in appellate status.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  Nevertheless, the Veteran filled a notice of disagreement with the initial disability rating in March 2011.

In a March 2012 rating decision, the Veteran was awarded service connection for right and left knee patellofemoral dysfunction, each rated as 10 percent disabling, effective April 18, 2008.  Again, this was a full grant of the benefit sought, and the issue is no longer in appellate status.  See AB, 6 Vet. App. 39.  In April 2012, he expressed disagreement with the assigned initial disability rating.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of higher initial disability ratings for an acquired psychiatric disorder to include PTSD and bilateral knee patellofemoral dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, he is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.19, 4.25 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants a TDIU.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

TDIU

TDIU may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

In determining whether an individual is unemployable by reason of service-connected disabilities, consideration must be given to the type of employment for which the Veteran would be qualified.  Such consideration would include education and occupational experience.  Age may not be considered a factor.  38 C.F.R. § 3.341.  Unemployability associated with advancing age or intercurrent disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. § 4.19.

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income . . ." 

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  In this context, the Court, citing Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975), noted the following standard: 

It is clear that the claimant need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant. 

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also, Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered unemployable upon termination of employment that was provided on account of disability or in which special consideration was given on account of the same.  See 38 C.F.R. § 4.18.

In this case, service connection has been established for an acquired psychiatric disorder, rated at 50 percent; degenerative joint disease of the right and left shoulders, rated at 20 percent, each; degenerative joint disease with low back pain, rated at 20 percent; right big toe fracture, rated at 10 percent; patellofemoral dysfunction of the right and left knees, rated at 10 percent, each; pes planus, rated at 10 percent; left calcaneal fracture, rated as noncompensable; history of sinusitis, rated as noncompensable; and recurrent tinea cruris, rated as noncompensable.  The combined disability rating is 90 percent as of April 18, 2008, the date VA received his TDIU claim.  Thus, as of that time, the schedular standards for consideration of a TDIU under 38 C.F.R. § 4.16(a) are met.

The remaining question is whether these disabilities render the Veteran unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.

The record shows that the Veteran has been unemployed since May 2006 when he retired from the post office.  See private physician's letter dated December 2005, January 2008 VA PTSD Examination, September 2008 VA spine examination, September 2008 VA joint examination.

An October 2009 Social Security Administration finding shows that the Veteran is disabled due to "major depression and arthritis so severe that [the Veteran's] impairment(s) meet the requirements of one the impairments listed in the Listing of Impairments."  The Board is not bound by Social Security Administration's findings, but has considered them in reaching this decision.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (VA is not bound by the findings of disability and/or unemployability made by other agencies, including Social Security Administration); see also Martin v. Brown, 4 Vet. App. 136, 140 (1993) (while a Social Security Administration decision is not controlling for purposes of VA adjudication, it is "pertinent" to a Veteran's claim).  

A VA examination report dated in April 2012 shows that the examiner opined that  the Veteran's bilateral knee disability affected his ability to work, but the examiner did not find the Veteran unemployable.  Instead, the examiner found that "the Veteran may work on a sedentary type job for 8 hours or less with duty restrictions such as no lifting more than 10 lbs., avoid prolonged standing and/or sitting positions."

An April 2012 VA mental health examiner found that the Veteran's symptoms were not severe enough to interfere with occupational functioning.  Likewise, the examiner found that the Veteran was not unemployable due to his mental condition.  Specifically, this did not preclude him "from a part time, repetitive, or stressless job."

While the evidence of record includes opinions as to whether the Veteran's right and left knee disabilities and psychiatric disorder, individually, preclude his ability to engage in employment, the record does not show an opinion as to whether all of his service-connected disabilities, taken as a whole, preclude substantial gainful employment.  To that end, the Board finds that the April 2012 VA examiner concluded that the Veteran's knee disabilities limited him to certain sedentary employment.  The April 2012 VA examiner concluded that his psychiatric disorder limited him to "part time, repetitive, or stressless" employment.  The Board notes that, as indicated above, Courts have held that odd jobs or employment at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  The Social Security Administration has concluded that the Veteran's psychiatric disorder and arthritis are so severe that he was considered totally disabled.  

Based on the evidence of record, and resolving doubt in the Veteran's favor, the Board finds that he is unemployable due to his service-connected disabilities, to specifically include the acquired psychiatric disorder and arthritis.  Throughout the pendency of the appeal, he has consistently reported that his symptoms prevent him from working.  He has presented credible and competent lay evidence regarding the severity of his symptoms and their impact on his ability to work.  Based on the evidence, the Board resolves any doubt in the Veteran's favor to find that his service-connected disabilities render him incapable of obtaining substantially gainful employment. 


ORDER

A TDIU is granted, subject to the laws and regulations governing monetary awards.


REMAND

As noted in the introduction, the Veteran has submitted notices of disagreement with the initial disability ratings awarded for an acquired psychiatric disorder to include PTSD and right and left knee patellofemoral dysfunction in the January 2011 and March 2012 rating decisions, respectively.  See 38 CFR 20.302(a).  The record does not contain a Statement of the Case regarding these issues.  Consequently, the Board must remand the issues for the agency of original jurisdiction to issue a Statement of the Case and to give the Veteran an opportunity to perfect an appeal of the issues by submitting a timely substantive appeal.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The agency of original jurisdiction shall issue a Statement of the Case on the issues of entitlement to higher initial disability ratings for an acquired psychiatric disorder to include PTSD and right and left knee patellofemoral dysfunction.  Thereafter, the Veteran will have a 60-day period within which to file a substantive appeal.  The appellant is advised that he will have sixty days from the date of mailing of the statement of the case to submit a substantive appeal as to that issue.

If and only if the appellant completes his appeal by filing a timely substantive appeal on one or more of the aforementioned issues should this claim be returned to the Board.  38 U.S.C.A. § 7104.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed. He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


